362 F.2d 1014
UNITED STATES of America, Appellee,v.Garland BANKS, Appellant.
No. 10405.
United States Court of Appeals Fourth Circuit.
Argued June 20, 1966.
Decided June 27, 1966.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh; John D. Larkins, Jr., Judge.
Douglas F. DeBank, Orlando, Fla. (Court-appointed counsel), for appellant.
Gerald L. Bass, Asst. U. S. Atty. (Robert H. Cowen, U. S. Atty., on brief), for appellee.
Before BRYAN and BELL, Circuit Judges, and LEWIS, District Judge.
PER CURIAM:


1
Upon examination of the record we find no error in the trial and conviction of the appellant, Garland Banks, and accordingly the judgment on review will be affirmed.


2
Affirmed.